UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q (Mark One) R QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended December 31, 2009 Or £ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission file number: 000-51152 PETROHUNTER ENERGY CORPORATION (Exact name of registrant as specified in its charter) Maryland 98-0431245 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 1600 Stout Street 80202 Suite 450, Denver, Colorado (Zip Code) (Address of principal executive offices) Registrant’s telephone number, including area code: (303) 572-8900 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes RNo £ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes £No £ (not required) Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a small reporting company. See definitions of “large accelerated filer,” “accelerated filer” and ”smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer £Accelerated filer £ Non-accelerated filer £Smaller reporting company R Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes £No R As of January 31, 2010, the registrant had 380,468,544 shares of common stock outstanding. FORWARD-LOOKING STATEMENTS Certain statements contained in this Quarterly Report constitute “forward-looking statements”. These statements, identified by words such as “plan”, “anticipate”, “believe”, “estimate”, “should”, “expect” and similar expressions include our expectations and objectives regarding our future financial position, operating results and business strategy. These statements reflect the current views of management with respect to future events and are subject to risks, uncertainties and other factors that may cause our actual results, performance or achievements, or industry results, to be materially different from those described in the forward-looking statements. Such risks and uncertainties include those set forth under the caption “Management’s Discussion and Analysis of Financial Condition and Results of Operations” and elsewhere in this Quarterly Report. We do not intend to update the forward-looking information to reflect actual results or changes in the factors affecting such forward-looking information. We advise you to carefully review the reports and documents we file from time to time with the Securities and Exchange Commission (the “SEC”). CURRENCIES All amounts expressed herein are in U.S. dollars unless otherwise indicated. 2 PETROHUNTER ENERGY CORPORATION FORM 10-Q FOR THE THREE-MONTH PERIOD ENDED DECEMBER 31, 2009 INDEX Page PART I — FINANCIAL INFORMATION Item 1. Financial Statements 4 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 11 Item 3. Quantitative and Qualitative Disclosures About Market Risk 15 Item 4. Controls and Procedures 16 PART II — OTHER INFORMATION Item 1. Legal Proceedings 17 Item 1A. Risk Factors 17 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 17 Item 3. Defaults Upon Senior Securities 17 Item 4. Submission of Matters to a Vote of Security Holders 17 Item 5. Other Information 17 Item 6. Exhibits 17 SIGNATURES 3 PETROHUNTER ENERGY CORPORATION CONDENSED CONSOLIDATED BALANCE SHEETS December 31, 2009 September 30, 2009 (unaudited) ( $ in thousands) ASSETS Current Assets Cash and cash equivalents $ 142 $ 235 Marketable securities, available for sale 290 455 Restricted marketable securities 2,799 2,925 Prepaid expenses and other assets 130 222 TOTAL CURRENT ASSETS 3,361 3,837 Property and Equipment, at cost Oil and gas properties under full cost method, net 1,821 1,427 Furniture and equipment , net 100 122 1,921 1,549 Other Assets Restricted cash 101 101 Deposits and other assets 50 50 TOTAL ASSETS $ 5,433 $ 5,537 LIABILITIES AND STOCKHOLDERS’ DEFICIT Current Liabilities Accounts payable and accrued expenses $ 4,694 $ 4,104 Notes payable — short-term 81 81 Notes payable — related party — short term 43,479 43,479 Convertible notes payable— net 6,956 6,956 Accrued interest payable 625 457 Accrued interest and fees payable — related parties 6,376 5,409 Other accrued liabilities 7,273 7,273 Asset retirement obligation 1,033 1,012 TOTAL CURRENT LIABILITIES 70,517 68,771 Long-Term Liabilities Other long-term liabilities 26 29 TOTAL LIABILITIES 70,543 68,800 Stockholders’ Deficit Preferred stock, $0.001 par value; authorized 100,000,000 shares; none issued — — Common stock, $0.001 par value; authorized 1,000,000,000 shares; 380,468,544shares issued and outstanding 380 380 Additional paid-in-capital 215,643 215,576 Accumulated deficit (281,133 ) (279,219 ) TOTAL STOCKHOLDERS’ DEFICIT (65,110 ) (63,263 ) TOTAL LIABILITIES AND STOCKHOLDERS' DEFICIT $ 5,433 $ 5,537 See accompanying notes to these unaudited condensed consolidated financial statements. 4 PETROHUNTER ENERGY CORPORATION CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (unaudited) Three Months Ended December 31, 2009 Three Months Ended December 31, 2008 ($ in thousands except per share and share data) Revenue Oil and gas revenue $ — $ 122 Other revenue — 1 Total Revenue — 123 Costs and Expenses Lease operating expenses — 399 General and administrative 820 2,118 Impairment of oil and gas properties — 10,268 Depreciation, depletion, amortization and accretion 41 68 Total operating expenses 861 12,853 (Loss) From Operations (861 ) (12,730 ) Other Income (Expense) Loss on conveyance of property — (181 ) Interest income 1 6 Interest expense (1,250 ) (2,484 ) Other income (expense) 194 (122 ) Total Other Income (Expense) (1,055 ) (2,781 ) Net (Loss) $ (1,916 ) $ (15,511 ) Net (loss) per common share — basic and diluted $ (0.01 ) $ (0.04 ) Weighted average number of common shares outstanding — basic and diluted 380,468,544 373,990,219 See accompanying notes to these unaudited condensed consolidated financial statements. 5 PETROHUNTER ENERGY CORPORATION CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (unaudited) Three Months Ended December 31, 2009 Three Months Ended December 31, 2008 ($ in thousands) Cash flows from operating activities Net (loss) $ (1,916 ) $ (15,511 ) Adjustments used to reconcile net( loss) to net cash used in operating activities: Stock based compensation 67 481 Depreciation, depletion, amortization and accretion 41 68 Impairment of oil and gas properties — 10,268 Amortization of deferred financing costs — 309 Amortization of debt discount and beneficial conversion feature — 681 Gain on conveyance of property — 181 Gain on sale of marketable securities (146 ) — Changes in assets and liabilities: Receivables 17 419 Prepaid expenses and other assets 74 100 Accounts payable and accrued expenses 1,330 (3,818 ) Due from related party — 237 Net cash (used in) operating activities (533 ) (6,585 ) Cash flows from investing activities Additions to oil and gas properties — (125 ) Proceeds from sale of oil and gas properties — 2,320 Proceeds from sale of marketable securities 440 — Additions to furniture and equipment — (6 ) Net cash provided by investing activities 440 2,189 Cash flows from financing activities Proceeds from the issuance of notes payable — 100 Proceeds from related party borrowings — 5,200 Payments on related party borrowing — (93 ) Net cash provided by financing activities — 5,207 Net increase (decrease) in cash and cash equivalents (93 ) 811 Cash and cash equivalents, beginning of period 235 967 Cash and cash equivalents, end of period $ 142 $ 1,778 Supplemental schedule of cash flow information Cash paid for interest $ — $ 5 See accompanying notes to these unaudited condensed consolidated financial statements. 6 PETROHUNTER ENERGY CORPORATION NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (unaudited) Note 1 - Organization and Basis of Presentation The interim condensed consolidated financial statements of PetroHunter Energy Corporation (“we,” “us,” “our,” or the “Company”) are unaudited and contain all adjustments necessary for a fair statement of the results for the interim period presented. Results for interim period are not necessarily indicative of results to be expected for a full year or for previously reported periods due in part, but not limited to, the volatility in crude oil and natural gas commodity prices, interest rates, estimates of reserves, drilling risks, geological risks, transportation restrictions, the timing of acquisitions, product demand, market competition,and our ability to obtain additional capital to sustain operations. You should read these consolidated interim financial statements in conjunction with the audited consolidated financial statements and notes thereto included in our Annual Report on Form10-K for the year ended September 30, Note 2 - Summary of Significant Accounting Policies Basis of Accounting – The accompanying financial statements have been prepared on the basis of accounting principles applicable to a going concern, which contemplates the realization of assets and extinguishment of liabilities in the normal course of business. The report of our independent registered public accounting firm on our financial statements for the year ended September30, 2009 includes an explanatory paragraph relating to substantial doubt or uncertainty of our ability to continue as a going concern.As shown in the accompanying statements of operations, we have an accumulated deficit of $281 million and a working capital deficit of $67 million as of December 31, 2009. Estimates – We have used certain estimates and assumptions in preparing the accompanying condensed consolidated financial statements. Those estimates and assumptions may affect the reported amounts of assets and liabilities, the disclosures of contingent assets and liabilities, and reported revenues and expenses. Significant estimates used in preparing these condensed consolidated financial statements include those assumed in computing the asset retirement obligation,share based compensation, and in accruing for certain liabilities. Loss Per Common Share – Basic loss per common share is based on the weighted average number of common shares outstanding during the period. Diluted loss per share reflects the potential dilution that could occur if securities or other contracts to issue common stock were exercised or converted into common stock. Convertible equity instruments such as stock options and convertible debentures are excluded from the computation of diluted loss per share, as the effect of the assumed exercises would be anti-dilutive. The diluted weighted-average number of common shares outstanding excluded potential common shares from stock options and warrants of approximately 140 million shares and 179 million shares for the three months ended December 31, 2009 and 2008, respectively. Marketable Securities – Weaccount for marketable securities in accordance with FASB ASC 320, “Accounting for Certain Investments in Debt and Equity Securities.” We account for marketable securities by marking them to market with unrealized gains and losses reflected as a component of Other Comprehensive Income, until such gains or losses become realized, at which time they are then recognized in our statement of operations. In addition, in circumstances where significant price declines are experienced subsequent to the balance sheet date, we consider whether such declines are other than temporary. After considering our expected holding period, we may record a provision for impairment in the event we do not expect the value of the securities to recover from such a decline in market value. We consider our accounting for marketable securities to involve significant management judgment that is subject to estimation. Reclassifications – Certain prior period amounts have been reclassified in the condensed consolidated financial statements to conform with current period presentation. Such reclassifications have had no effect on the net loss. 7 Recently Issued Accounting Pronouncements Effective July 1, 2009, the Company adopted FSP No. 107-1 and APB Opinion 28-1, Interim Disclosures about Fair Value of Financial
